DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues “It is noted that Yok discloses "any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4" (paragraph [0076]). Applicant submits that this disclosure only discloses that the speech interaction devices 4 can include any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3, but fails to disclose that the speech input device 1 can include any one, any two, or all of the server 2, false recognition correction device 3, and speech interaction devices 4. In Yok, it is the server 2, not the speech input device 1, which performs the speech recognition process. Therefore, Yok fails to disclose "a mobile terminal acquiring speech information of a user; the mobile terminal performing a recognition on the speech information to acquire a control command" as required by amended claim 1.” Examiner respectfully disagrees. Since Yok teaches in [0076], “any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4”, this indicates that a particular device is contemplated to perform the functions of the above devices-speech input device 1, server 2, false recognition correction device 3, and speech interaction devices 4. Therefore Examiner respectfully submits one of ordinary skill in the art would recognize that Yok discloses "a mobile terminal acquiring speech information of a user; the mobile terminal performing a recognition on the speech information to acquire a control command”, since the particular device of Yok can perform the functions of devices including the functions performed by the server in Yok. For at least similar reasons, Examiner finds In Yok, it is the server 2, not the speech input device 1, which determines the type of control to be performed on a corresponding speech interaction device 4 and then transmits the determined type of control to the speech interaction device 4. Therefore, Yok fails to disclose "a mobile terminal acquiring speech information of a user; ...the mobile terminal determining a target home electrical appliance according to the control command, and transmitting the control command to the target home electrical appliance" as required by amended claim 1”, unpersuasive. 
Applicant further argues “As disclosed by these paragraphs of Min, the information responded in the response step is simply the indication of whether the process has been executed or the remote operation is denied. The state of the unit to be operated in Min is not sent back from the unit to be controlled. Therefore, Yok in view of Min fails to disclose "the first execution result represents a state of the target home electrical appliance" as required by amended claim 1.” Examiner respectfully disagrees. The “indication of whether the process has been executed”, for example, is interpreted as a “state of the target home electrical appliance”, since the appliance is indicating the state that is has completed process execution. Min further teaches other possible states at least in [0094].
Applicant further argues “In addition, as shown in FIGs. 4, 5, 7, and 11, the response of 5407, 5505, 5708, S1106 from the unit to be operated is sent to the controller, not to the terminal device. Therefore, Yok in view of Min fails to disclose "the mobile terminal receiving a first execution result sent back from the target home electrical appliance" as required by amended claim 1.” Examiner respectfully disagrees. As shown at least in Fig. 4 of Min, the response is ultimately sent to the terminal device. [0106] The processor 205 of the controller 100 receives the response from the unit to be controlled. In addition, the processor 205 transmits a response indicating that the unit to be controlled has executed the process to the terminal device 40 that is the sender of the request in step S401 (step S408).
Applicant argues “However, as required by amended claim 1, the "first execution result" represents a state of the target home electrical appliance itself, not whether or not the process has been executed by the target ” Examiner respectfully disagrees. As stated above, the “whether or not the process has been executed”, for example, is interpreted as a “state of the target home electrical appliance”, since the appliance is indicating the state that is has completed process execution. Min further teaches other possible states at least in [0094]. Further, by ultimately receiving the response, the mobile device is indeed determining whether the control command is successfully executed. [0106] of Min, The processor 205 of the controller 100 receives the response from the unit to be controlled. In addition, the processor 205 transmits a response indicating that the unit to be controlled has executed the process to the terminal device 40 that is the sender of the request in step S401 (step S408).  
Applicant continues “First of all, as disclosed by Yak, "the false recognition correction device 3 corrects false recognition contained in the speech recognition result received from the server 2 and transmits the false recognition correction result to the server 2. The server 2 determines the type of control to be performed on a corresponding speech interaction device 4 on the basis of the false recognition correction result transmitted by the false recognition correction device 3. The server 2 then transmits the determined type of control to the speech interaction device 4." (paragraph [0074]). The member exchanging data with the false recognition correction device 3 is only the server 2. In contrast, the controller exchanges data with both the terminal device and the unit to be operated as shown in FIGs. 4-7, 11-16 of Min.” As provided above, since Yok teaches in [0076], “any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4”, this indicates that a particular device is contemplated to perform the functions of the above devices-speech input device 1, server 2, false recognition correction device 3, and speech interaction devices 4. Therefore Examiner respectfully submits one of ordinary skill in the art would find it obvious to modify 
Applicant further argues “Further, it can be seen from paragraphs [0081] to [0090] and FIGs. 4-7, 11-16 that the query data is a query sent from the controller 100 to the terminal device 40 to ask the terminal device 40 if the command received by the controller 100 is to be executed. No matter how many times the query data are re-transmitted as disclosed in paragraph [0086] of Min, the query data is always transmitted from the controller 100 to the terminal device 40, and the commands are always transmitted from the same controller 100 to the unit to be operated. In contrast, in amended claim 1, the control command is firstly transmitted from the mobile terminal to the target home electrical appliance, and secondly transmitted from the central server to the target home electrical appliance.” Examiner respectfully disagrees. Terminal device of Min does transmit the control command to the target home electrical appliance, at least as shown in Fig. 4, with the option of using the central server to send the commands to the target home electrical appliance ([0054] In this embodiment, the terminal device 40 does not directly access the controller 100, but indirectly accesses the controller via the server 30. However, a structure in which the terminal device 40 directly accesses the controller 100 can be employed without the server 30.)
Applicant also argues “Applicant submits that Min only discloses that there are multiple instructions to be executed in the same day, but never discloses or suggests that the second instruction has to be executed on the condition that the first instruction is not successfully executed.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Yok teaches at least in Fig. 18 and 19, and [0163]+, that the second 
For at least these reasons, Examiner respectfully submits that prior art of record teaches the limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim  1, 3– 8 and 17 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoya et al. (hereinafter Yok, U.S. Patent Application Publication 2017/0270909) in view of Minezawa et al. (hereinafter Min, U.S. Patent Application Publication 2016/0182704).

Regarding Claim 1, Yok discloses:
A method for voice controlling a smart home electrical appliance (e.g. operation of Fig. 1, note speech interaction devices including home appliance and performing device control; para 75; note also mediums storing a program executed by a computer; para 68), comprising:
a mobile device acquiring speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79);
the mobile device performing a recognition on the speech information to acquire a control command (e.g. server 2 performs a speech recognition process on the speech of speech input device… and determines the control to be performed on a  corresponding speech interaction device; para 74; [0076], “any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4);

Yok fails to explicitly disclose:
the mobile device receiving a first execution result sent back from the target home electrical appliance, wherein the first execution result represents a state of the target home electrical appliance.
the mobile device determining whether the control command is successfully executed according to the first execution result; and
the mobile device forwarding the control command to a central server when it is determined that the control command is not successfully executed according to the first execution result, such that the central server transmits the control command to the target home electrical appliance and receives a second execution result sent back from the target home electrical appliance, wherein the second execution result represents the state of the target home electrical appliance.
In a related field of endeavor (e.g. networked device control, using mobile devices), Min discloses routing commands to units to be operated from a terminal 40 (see Figs. 4 – 7, 11 – 16, through a server 30 to a unit to be operated (102-107).
Modifying Yok’s system to include the operational features of Min further discloses:
the mobile device receiving a first execution result sent back from the target home electrical appliance (e.g. Yok’s mobile terminal device now receiving information depicted in 
the mobile device determining whether the control command is successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; para 159 or a denial; S1106; para 187 of Min); and
the mobile device forwarding the control command to a central server when it is determined that the control command is not successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular, the controller receiving a remote request for transmission, and retrying to re-transmit the query data as detailed by para 81. 86 of Min, now performed by the false recognition correction device of Yok), such that the central server transmits the control command to the target home electrical appliance (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16 of Min, in particular the detail of the second request; para 90 of Min, and its subsequent execution when permitted or not executed when not permitted; para 89 of Min; now performed by the false recognition correction device of Yok) and receives a second execution result sent back from the target home electrical appliance, wherein the second execution result represents the state of the target home electrical appliance (e.g. Yok’s system and corresponding communication now operating like 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Min to the system of Yok.  Doing so would have added additional advantageous effects including further enhancing the safety of a remote control of units installed in a home; paras 10, 11 of Min. 

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
the mobile device receiving a malfunction analysis result, wherein the malfunction analysis result is formed from a malfunction analysis on the target home electrical appliance when the central server determines that the control command is not successfully executed according to the second execution result  (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16, in particular, receiving notification of the prohibition of a remote operation; para 224-225; thus not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16; and detecting a malfunction and the subsequent prohibiting a remote operation; para 222).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
the mobile device receiving successful execution information, wherein the successful execution information is sent back from the central server when the central server determines 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the performing the recognition on the speech information to acquire the control command comprises:
the mobile device performing the recognition on the speech information to determine keyword information in the speech information, wherein the keyword information comprises a name of the target home electrical appliance and an action to the target home electrical appliance (e.g. determining a content of a speech of a user on the basis of text data including a word string acquired as a recognition result of the speech; para 38 of Yok, see word string examples including power on the TV [“name”]; para 84 of Yok); and
the mobile device generating the control command according to the keyword information (e.g. sentences specific to the device control of the television; para 84; and controlling a device using the device control ID; para 99; note types of control corresponding and control ID generated; para 154 all of Yok).

Claim 6 is rejected under the same grounds stated regarding claim 18.

Claim 7 is rejected under the same grounds stated regarding claim 18.

Claim 8 is rejected under the same grounds stated regarding claim 18.

Claim 17 is rejected under the same grounds stated regarding claims 1 and 18.

Regarding Claim 18, Yok discloses:
A system for voice controlling a smart home electrical appliance (e.g. Fig. 1, note speech interaction devices including home appliance and performing device control; para 75), comprising: a mobile terminal (e.g. mobile communication terminal; Fig. 1 para 75; note ability to incorporate speech input device 1 and server 2 into speech interaction device 4; para 76), the smart home electrical appliance (e.g. home appliance such as an air conditioner; Fig. 1 para 75), and a central server (e.g. false recognition correction device 3), wherein the mobile terminal is connected to the smart home electrical appliance, and the central server is respectively connected to the mobile terminal and the smart home electrical appliance (e.g. the speech input device 1, server 2, false recognition correction device 3, and speech interaction devices 4 are connected to the network 5 using a communication method, such as a wired local area network; para 75);
the mobile terminal (e.g. mobile communication terminal incorporating speech input device 1; paras 75, 76) is configured to:
acquire speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79);
perform a recognition on the speech information to acquire a control command (e.g. mobile communication terminal incorporating server 2; para 76, server 2 performs a speech 
determine a target home electrical appliance from the smart home electrical appliance according to the control command (e.g. device control determination reading a device control ID corresponding to the speech recognition result obtained by the speech recognition unit 202; para 85)
transmit the control command to the target home electrical appliance (e.g. mobile communication terminal incorporating server 2; para 76; serer 2 transmits the device control ID, speech recognition result to control a device; para 99).
Yok fails to explicitly disclose:
acquire a first execution result sent back from the target home electrical appliance, the first execution result representing a state of the target home electrical appliance
determine whether the control command is successfully executed according to the first execution result;
forward the control command to the central server when it is determined that the control command is not successfully executed according to the first execution result;
the central server is configured to:
transmit the control command to the target home electrical appliance and acquire a second execution result sent back from the target home electrical appliance, the second execution result representing the state of the target home electrical appliance;
determine whether the control command is successfully executed according to the second execution result;

send successful execution information back to the mobile terminal when it is determined that the execution of the control command is successful according to the second execution result.
In a related field of endeavor (e.g. networked device control, using mobile devices), Min discloses routing commands to units to be operated from a terminal 40 (see Figs. 4 – 7, 11 – 16, through a server 30 to a unit to be operated (102-107).
Modifying Yok’s system to include the operational features of Min further discloses:
acquire a first execution result sent back from the target home electrical appliance, the first execution result representing a state of the target home electrical appliance (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular a response after process executing, see for example steps S407, S505, S708, S1106 etc);
determine whether the control command is successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; para 159 or a denial; S1106; para 187 of Min);
forward the control command to the central server when it is determined that the control command is not successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular, the controller receiving a remote request for transmission, and retrying to re-transmit the query 
the central server is configured to:
transmit the control command to the target home electrical appliance and acquire a second execution result sent back from the target home electrical appliance, the second execution result representing the state of the target home electrical appliance  (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16 of Min, in particular the detail of the second request; para 90 of Min, and its subsequent execution when permitted or not executed when not permitted; para 89 of Min; now performed by the false recognition correction device of Yok);
determine whether the control command is successfully executed according to the second execution result (e.g. execution when permitted or not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16 of Min now performed by the false recognition correction device of Yok);
perform a malfunction analysis on the target home electrical appliance and form a malfunction analysis result, and then transmit the malfunction analysis result to the mobile terminal when it is determined that the control command is not successfully executed according to the second execution result (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16, in particular, receiving notification of the prohibition of a remote operation; para 224-225; thus not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16; and detecting a malfunction and the subsequent prohibiting a remote operation; para 222); and

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Min to the system of Yok.  Doing so would have added additional advantageous effects including further enhancing the safety of a remote control of units installed in a home; paras 10, 11 of Min. 

Regarding Claim 19, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to receive the malfunction analysis result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular, transmitting a notification indicating that a remote operation is prohibited due to a malfunction of the unit, an increase in the communication traffic, and the like to the terminal device 40; para 227).

Regarding Claim 20, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to receive the successful execution information (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the 

Regarding Claim 21, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to acquire information of each smart home electrical appliance stored in the central server, and the information of the each smart home electrical appliance comprises a name of the each smart home electrical appliance (e.g. device control determination unit 204 retrieving device control ID from device control ID determination data store unit and communicating it via 201; Fig. 3 of Yok).

Regarding Claim 22, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is configured to perform the recognition on the speech information to acquire the control command by:
performing the recognition on the speech information to determine keyword information in the speech information, wherein the keyword information comprises a name of the target home electrical appliance and an action to the target home electrical appliance (e.g. determining a content of a speech of a user on the basis of text data including a word string acquired as a recognition result of the speech; para 38 of Yok, see word string examples including power on the TV [“name”]; para 84 of Yok); and
generating the control command according to the keyword information (e.g. sentences specific to the device control of the television; para 84; and controlling a device using the device 
Regarding Claim 23, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the central server is further configured to receive the control command (false recognition correction device receives the speech recognition result transmitted and makes identifications; paras 86 – 89 of Yok).

Claim 24 is rejected under the same grounds stated regarding claim 21.

Claim 25 is rejected under the same grounds stated regarding claims 1, 6 and 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654